                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


GERMMA HAMMOND,
on behalf of himself and all other similarly
situated employees,
                                                     Civil Action No. 3:19-cv-01099
                   Plaintiff,

       v.

FLOOR & DECOR OUTLETS OF                          DECLARATION OF JIM COATES
AMERICA, INC.,

                   Defendant.


I, Jim Coates, declare:

       1.      I have worked at Floor & Decor Outlets of America, Inc. (“Floor & Decor” or the

“Company”) since September 2011. I started working for Floor & Decor as a Chief Executive

Merchant (“CEM”) in Training. I worked in that role for approximately three months before

being promoted to CEM of the Pompano Beach, Florida store in January 2012. In April 2013, I

was promoted to Senior Director of Regional Operations for the West Region, where I had

responsibility for stores in Arizona, California, Colorado, Nevada, and Utah. In October 2015, I

became the Senior Director of Regional Operations for the Mid-Atlantic Region, which at that

time included stores in Alabama, Georgia, North Carolina, Ohio, and Tennessee. In May 2019, I

was promoted to Divisional Vice President for the West Division, which encompasses stores in

Arizona, California, Colorado, Nevada, New Mexico, Utah, and Washington.

       2.      I have personal knowledge of the facts set forth in this declaration, and if called as

a witness, I could and would testify competently thereto.




   Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 1 of 6 PageID #: 1852
       3.      Floor & Decor currently has 129 open stores, including two “design centers,”

across thirty states in the U.S. Each Floor & Decor store is independently run by a CEM.

       4.      Floor & Decor organizes stores into different regions and divisions, with each

region led by a Senior Director of Regional Operations, who in turn reports to a Divisional Vice

President. The Nashville, TN; Bridgeton, MO; and Carmel Mountain, CA stores are all in

different regions and divisions. As a result, those stores and their individual CEMs report to

different Senior Directors of Regional Operations and different Divisional Vice Presidents.

       5.      CEMs have tremendous autonomy to manage their individual stores. For

example, each CEM independently decides which products to stock and sell in their store, how to

merchandize product, whom to hire for their store, and how to spend their store’s discretionary

advertising budget. CEMs also independently decide how to allocate their store’s payroll, for

example by deciding the mix of part-time versus full time employees to employ in their store. It

also includes deciding the number of overtime hours worked by hourly employees in their store.

Similarly, CEMs independently decide how to manage overtime in their stores.

       6.      Each CEM has several non-exempt, hourly-paid managers reporting directly to

them. These managers fall into three general positions. First, each store has one or two

operations managers, who help run overall store operations. Second, each store has one or two

pro services managers, who help with sales to professional contractors. Third, each store has

several (usually three to six) department managers, who run independent departments within the

store. These departments would include, for example, the wood department, tile department, and

stone department. For this declaration, I will collectively refer to these three types of managers

as “hourly managers.”




                                                 2

   Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 2 of 6 PageID #: 1853
       7.       Each hourly manager also has direct reports. These direct reports include

supervisors and assistant department managers, as well as non-supervisory hourly employees.

       8.       Hourly managers’ specific job duties differ in each individual store, but they are

generally responsible for disciplining and counseling hourly employees, scheduling hourly

employees, managing work for hourly employees, and, when appropriate, adjusting hourly

employees’ Kronos time records to correct missed punches and other timekeeping inaccuracies.

Individual CEMs can also choose to delegate other responsibilities, including the management of

overtime, to hourly managers.

       9.       Although hourly managers can adjust other employees’ time in Kronos, when

appropriate to do so, supervisors and assistant department managers cannot.

       10.      Each Floor & Decor store has several budgets, including an advertising budget, a

sales budget, and a payroll budget. These budgets are set on an individual store-by-store basis

based on a number of different factors, including the past year’s performance, historical data, and

projections for the coming year.

       11.       Although every store has its own unique payroll budget, individual stores’

payroll budgets generally accommodate a significant amount of overtime. Also, it is common

for stores to exceed their payroll budget. Floor & Decor understands that a growing company

like ours often requires substantial overtime hours. As shown by the large number of overtime

hours worked by many individual stores, the Company is lenient and understanding with respect

to individual stores’ overtime hours.

       12.      The overtime hours worked by individual stores, and individual employees, varies

dramatically.




                                                 3

  Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 3 of 6 PageID #: 1854
          13.   Attached as Exhibit 1 to Floor & Decor’s opposition to Plaintiff’s Motion for

Conditional Certification is a chart showing the overtime hours worked by each Floor & Decor

store between January 1, 2018 and August 27, 2020. The chart also shows the date on which

each store opened, the number of weeks the store was open between January 1, 2018 and August

27, 2020, and the average number of weekly overtime hours worked by the store during that

period.

          14.   As shown in Exhibit 1, different stores have markedly different overtime hours.

For example, the Orlando, FL store had 23,005 overtime hours—an average of over 166

overtime hours per week—between January 1, 2018 and August 27, 2020. During that same

period, the Reno, NV store had 3,154 total overtime hours (13.7% of the total overtime hours in

Orlando). Falling in between these two stores are more than 100 other individual stores with a

wide array of different overtime hours.

          15.   The Orlando store is not alone with respect to large overtime hours. For example,

between January 1, 2018 and August 27, 2020: (i) the Alexandria, VA store has averaged 110.94

overtime hours per week; (ii) the Houston N Freeway store has averaged 118.10 overtime hours

per week; (iii) the Farmingdale, NY store has averaged 119.35 overtime hours per week; and (iv)

the Avon, MA store has averaged 242.39 overtime hours per week.

          16.   The significant differences in overtime hours worked by individual stores are

based on a number of factors. For example, larger stores are more likely to have a larger number

of overtime hours. And busier stores—i.e., those with a higher sales volume—are more likely to

have a large number of overtime hours. Similarly, stores that are short staffed or facing urgent

work needs (such as preparing to count an entire store’s inventory) will have significant

overtime.



                                                 4

  Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 4 of 6 PageID #: 1855
Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 5 of 6 PageID #: 1856
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the DECLARATION OF JIM COATES was served

on August 28, 2020 upon the following via the Court’s ECF system:

       YEZBAK LAW OFFICES PLLC
       Charles P. Yezbak, III
       N. Chase Teeples
       2002 Richard Jones Road, Suite B-200
       Nashville, TN 37215
       Tel.: (615) 250-2000
       Fax: (615) 250-2020
       yezbak@yezbaklaw.com
       teeples@yezbaklaw.com

       McGILLIVARY STEELE ELKIN LLP
       Gregory K. McGillivary
       Diana J. Nobile
       Hillary LeBeau
       1101 Vermont Avenue NW, Suite 1000
       Washington, D.C. 20005
       Tel.: (202) 833-8855
       Fax: (202) 452-1090
       gkm@mselaborlaw.com
       djn@mselaborlaw.com
       hdl@mselaborlaw.com

       Attorneys for Plaintiffs


                                                  /s/ Lincoln O. Bisbee
                                                  Lincoln O. Bisbee




                                              6

  Case 3:19-cv-01099 Document 123 Filed 08/28/20 Page 6 of 6 PageID #: 1857
